Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 24, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148245                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  IN RE PETITION OF WASHTENAW                                                                            David F. Viviano,
  COUNTY TREASURER FOR                                                                                               Justices
  FORECLOSURE
  ____________________________________
  WASHTENAW COUNTY TREASURER,
          Petitioner-Appellee,
  v                                                                SC: 148245
                                                                   COA: 314969
                                                                   Washtenaw CC: 11-000594-CZ
  DAVID KIRCHER,
            Respondent-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the October 30, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2014
           p0616
                                                                              Clerk